EXHIBIT 1 ENERPLUS RESOURCES FUND FINANCIAL & OPERATING HIGHLIGHTS SELECTED FINANCIAL RESULTS For the six months ended June 30, 2007 2006 Financial (000’s) Net Income $ 147,957 $ 273,306 Cash Flow from Operating Activities 430,663 387,685 Cash Distributions to Unitholders (1) 320,278 304,593 Cash Withheld for Acquisitions and Capital Expenditures 110,385 83,092 Debt Outstanding (net of cash) 657,945 603,919 Development Capital Spending 190,398 236,421 Acquisitions 267,394 42,257 Divestments 5,473 20,806 Financial per Unit (2) Net Income $ 1.18 $ 2.27 Cash Flow from Operating Activities 3.42 3.22 Cash Distributions to Unitholders (1) 2.54 2.53 Cash Withheld for Acquisitions and Capital Expenditures 0.88 0.69 Payout Ratio (3) 74 % 79 % Selected Financial Results per BOE (4) Oil & Gas Sales (5) $ 50.00 $ 51.88 Royalties (9.43 ) (10.27 ) Commodity Derivative Instruments 0.45 (2.54 ) Operating Costs (9.16 ) (7.94 ) General and Administrative (1.93 ) (1.64 ) Interest and Foreign Exchange (1.34 ) (0.91 ) Taxes (0.35 ) (0.65 ) Restoration and Abandonment (0.48 ) (0.36 ) Cash Flow from Operating Activities before changes in non-cash working capital $ 27.76 $ 27.57 Weighted Average Number of Trust Units Outstanding (thousands) 125,849 120,311 Debt/Trailing 12 Month Cash Flow Ratio 0.7x 0.7x SELECTED OPERATING RESULTS For the six months ended June 30, 2007 2006 Average Daily Production Natural gas (Mcf/day) 270,300 269,922 Crude oil (bbls/day) 34,869 36,122 NGLs (bbls/day) 4,325 4,634 Total (BOE/day) (6:1) 84,244 85,743 % Natural gas 53 % 52 % Average Selling Price (5) Natural gas (per Mcf) $ 7.13 $ 7.27 Crude oil (per bbl) $ 59.56 $ 62.09 NGLs (per bbl) $ 48.55 $ 51.50 US$ exchange rate 0.88 0.88 Net Wells Drilled 75 159 Success Rate 99 % 100 % (1) Calculated based on distributions paid or payable. Cash distributions to unitholders per unit will not correspond to the actual cumulative monthly distributions of $2.52 as a result of using the weighted average trust units outstanding for the period. (2) Based on weighted average trust units outstanding for the period. (3) Calculated as Cash Distributions to Unitholders divided by Cash Flow from Operating Activities. (4) Non-cash amounts have been excluded. (5) Net of oil and gas transportation costs, but before the effects of commodity derivative instruments. The following discussion contains forward-looking information and statements. We refer you to the end of the MD&A for our disclaimer on forward-looking statements and information. Page 1 TRUST UNIT TRADING SUMMARY for the six months ended June 30, 2007 TSX - ERF.un (CDN$) NYSE - ERF (US$) High $ 53.70 $ 50.75 Low $ 46.50 $ 39.53 Close $ 50.07 $ 47.08 2007 CASH DISTRIBUTIONS PER TRUST UNIT CDN$ US$ Production Month Payment Month First Quarter Total $ 1.26 $ 1.12 April June $ 0.42 $ 0.39 May July 0.42 0.40 June August 0.42 0.39 * Second Quarter Total $ 1.26 $ 1.18 Total Year-to-Date $ 2.52 $ 2.30 * Calculated using an exchange rate of 1.07 PRESIDENT’S MESSAGE I am pleased to report our results for the second quarter of 2007.Our activities focused on the successful execution of our capital development program, managing our conventional operations and advancing our oil sands business.Our balanced portfolio of development prospects in Canada and the U.S. continues to benefit us by providing flexibility in the allocation of our spending to maximize the economic returns of our program. As well, the diversification of our production by commodity will also provide additional stability in our cash flows as oil prices have stayed strong while natural gas prices have recently declined. The West Texas Intermediate (“WTI”) crude oil market price continued its steady rise from the beginning of the year, reaching a high of US$70.68/bbl on June 29, 2007. The general expectation for the remainder of the year is that the crude oil supply/demand will further tighten and support strong WTI prices going forward. In the case of natural gas, prices during the quarter peaked on April 11, 2007 at CDN$8.05/Mcf at AECO on calls for a warm summer and active hurricane season.However, a cooler summer and increased liquefied natural gas (“LNG”) shipments to the United States in the first half of the year have had a significant impact on the North American gas supply and contributed to a strong inventory balance which continues to weigh down prices.As a result, prices in the second quarter declined from April 11th, reaching a low of CDN$5.80/Mcf on June 29, 2007.Only weather related demand or supply disruption has the potential to offset the present bearish gas price picture.With the majority of our crude oil and natural gas priced in reference to the U.S. dollar benchmarks, the upward movement in the Canadian dollar has resulted in lower realized prices on the sale of our crude oil and natural gas.However, as we have maintained the level of monthly cash distributions paid in Canadian dollars, our U.S. unitholders have seen an increase in the amount they have received each month. Daily production volumes and capital spending are both essentially on track with our guidance for the year. As expected, our production volumes were lower during the quarter averaging 82,478 BOE/day reflecting normal plant maintenance which occurs during this time of year. Our year-to-date production volumes have averaged 84,244 BOE/day and we continue to expect we will meet both our average annual and exit rate production targets of 85,000 BOE/day and 86,000 BOE/day respectively. We maintained our monthly level of cash distributions to Unitholders at $0.42 per unit per month, paying a total of $1.26 per unit during the quarter with a payout ratio of 68% after working capital. Our balance sheet remains one of the strongest in the sector with a debt to cash flow ratio of 0.7 times. Wet weather in the month of June throughout western Canada impacted our drilling activity during the quarter. We invested approximately $80.4 million on both our Canadian and U.S. properties and drilled 97 gross wells (35.7 net). Year-to-date, we have invested approximately $190.4 million through our capital development program and we continue to anticipate full year spending of approximately $415 million. Our Canadian conventional capital program continues to provide attractive returns from a diverse portfolio of opportunities with 84 gross wells (28.6 net) drilled during the quarter. Our highest concentration of spending was once again at our Sleeping Giant property in the U.S. Page 2 where we invested approximately $33 million and drilled 13 gross wells (7.1 net) continuing with our 3rd well per section program. With continued strong crude oil prices, the rising Canadian dollar and the robust economics surrounding our U.S. capital program, we are reallocating a further $10 million from our Canadian budget to the Sleeping Giant capital program in 2007 and now expect to invest approximately $110 million in the U.S. this year.Drilling and related service costs in Canada have decreased since the beginning of the year and as a result, we expect to see modest savings on our total Canadian development capital program this year. We continued to experience increases in our operating costs during the quarter. Increased facility maintenance and costs associated with the implementation of training programs to enhance our operational efficiencies, combined with lower production volumes, were the main drivers in operating costs averaging $9.69 per BOE. Given the increases experienced in the first half of the year along with the increase in electricity costs expected in the second part of the year, we now expect full year operating costs will average approximately $9.00 per BOE up from our previous guidance of $8.45 per BOE. 2007 Development Activity 2nd Quarter Year to date Capital Capital Spending Wells Drilled Spending Wells Drilled Play Type ($millions) Gross Net ($millions) Gross Net Shallow Gas & CBM $ 6.9 49.0 19.6 $ 10.1 65.0 27.2 Crude Oil Waterfloods 9.8 2.0 2.0 27.0 18.0 15.3 Bakken Oil 33.1 13.0 7.1 70.9 22.0 13.7 Oil Sands (SAGD/Mining) 9.0 - - 19.1 - - Other Conventional Oil & Gas 21.6 33.0 7.0 63.3 98.0 19.2 Total $ 80.4 97.0 35.7 $ 190.4 203.0 75.4 Safety performance continued to improve during the quarter with only one contractor lost time incident. June marks the eleventh consecutive month where no employee has suffered a lost time injury.We attribute our over-all safety performance success to enhanced hazard awareness and identification, and consistent safe work attitudes/behaviours combined with a greater level of communication. Going forward we will also be increasing our direct field level support personnel relative to our safety initiatives. Oil Sands Activity We continue to advance our portfolio of oil sands projects which consists of working interests in our operated Kirby SAGD project and our non-operated Joslyn project which includes both mining and SAGD projects, and our equity investment in Laricina Energy. Our oil sands business is complimentary to our existing conventional business in western Canada and the U.S. and further diversifies our portfolio of oil and gas assets. We have line of sight to over 60,000 bbls/day of future oil sands production to add to our 85,000 bbls/day of conventional production over the next 10 years as well as over 460 million barrels of contingent resources to potentially add to our 443 million barrels of booked reserves. On April 10, 2007, we completed the acquisition of a 90% working interest in the Kirby Oil Sands Partnership (“Kirby”) located in the heart of the Athabasca oil sands fairway. On June 22, Enerplus acquired the remaining 10% working interest in Kirby for $20.3 million and as a result, now owns a 100% working interest in this operated steam assisted gravity drainage (“SAGD”) project. In aggregate, our Kirby acquisitions represent a total contingent resource estimate of 244 million barrels. Our development plans for Kirby include a 10,000 bbl/day SAGD project with first production expected in 2011 and potential expansion to a total of 30,000 to 40,000 bbls/day of bitumen production. Our plans for this year include a winter core hole drilling program to further delineate the lease. In addition, preparatory engineering, stakeholder consultation and other activities are planned that will advance our regulatory application which we expect to file in 2008. Development plans continue to advance on our 15% working interest in the Joslyn lease. The Operator has contracted Norwest Corporation to conduct a fulsome mining review of the lease which will be coupled with an internal SAGD assessment and optimization work expected to be completed in late 2008. The mining area may be expanded and this could limit the development of SAGD Phase III which is a 15,000 bbl/day expansion currently planned for production in 2010. Should we convert some of the SAGD area to mining, we could expect to possibly double the reserve recovery and increase the targeted production from the mine area. Page 3 Joslyn SAGD Phase II continues to run behind schedule as a result of the steam release which occurred in May 2006 with current production at approximately 2,000 bbls/day from 11 well pairs. Three well pairs may be permanently shut in as a result of the steam release. Of the remaining four well pairs, steam is being circulated in three and approval is awaited to start steaming the fourth. Even with best efforts to enhance artificial lift and operating practices we do not expect to achieve the initial estimate for peak production of 600 bbls/day per well pair. We are currently assessing performance and it is too early to determine peak production from the existing well pairs however, we will require additional well pairs to achieve the planned 10,000 bbl/day production level. The Operator has provided an update on the North mine regulatory application which confirms our current timing estimates however capital cost estimates have increased as expected. The Operator is currently expecting first production in 2013 and peak production of 100,000 bbls/day (15,000 bbls/day net to Enerplus) in 2014 for a total initial capital cost of $2.9 billion ($435 million net to Enerplus) excluding any costs associated with an upgrader. A design basis memorandum and more rigorous cost estimates are expected to be completed in 2008. We continue to examine our alternatives regarding financing our growing oil sands business as well as investigating various marketing options for our future production. We expect to announce these plans as they develop. Update on Canadian Tax Legislation Bill C-52, which implements the previously announced tax on income trusts, has passed reading in the House of Commons and the Senate and has now received Royal Assent.As a result of the tax legislation becoming enacted, we recorded a non-cash future income tax expense of approximately $78 million during the quarter. We also filed a material change report on SEDAR and EDGAR that reflects the changes to the estimated after tax net present value of future revenues from our oil and gas reserves, and related information, in accordance with Canadian National Instrument 51-101. Additional details of the legislation remain to be clarified and further tactical decisions will be made over time.However, we intend to maintain our yield-oriented distribution model given our belief that investor demographics, the demand for yield product support such a model with a premium valuation. Our lower risk energy production, long life and low decline assets, and large scalable resource plays support this approach and are consistent with a successful oil and gas business. We will continue our disciplined acquisition strategy as the normal growth parameters outlined in the legislation and the strength of our balance sheet support active involvement in the M&A market in the U.S., Canada, and potentially internationally. We see value in the four-year tax exemption period and would be hesitant to make major changes to our structure during this period without compelling reasons that we do not currently foresee. As of December 2006, we had tax pools of approximately $1.9 billion. We expect to preserve and possibly build those pools in the next four years in order to maximize the tax shelter available post 2010. Alberta Royalty Review & Greenhouse Gas Emission Reduction Proposals The Alberta government is currently reviewing the oil and gas royalty structures for Crown-owned conventional oil and gas production as well as oil sands production. The government appointed review panel has finalized the public consultation process and is expected to provide their report to Government at the end of August after which we expect clarification on the impact to industry. As previously advised in our first quarter report, the Canadian federal government and two provinces have introduced their proposals regarding climate change and the management of greenhouse gas emissions.Industry is waiting on further clarification of the proposals inclusive of how the intended harmonization of the federal and provincial proposals will be achieved. Page 4 S&P/TSX 60 Index Inclusion Subsequent to the quarter on July 18, Enerplus was included in the S&P/TSX 60 Index which is a market weighted index of 60 of the largest Canadian public companies. We believe this is beneficial as it will provide increased liquidity, visibility and broader institutional ownership for Enerplus. Gordon J. Kerr President & Chief Executive Officer MANAGEMENT’S DISCUSSION AND ANALYSIS (“MD&A”) The following discussion and analysis of financial results is dated August 1, 2007 and is to be read in conjunction with: • the MD&A and audited consolidated financial statements as at and for the years ended December 31, 2006 and 2005; and • the unaudited interim consolidated financial statements as at June 30, 2007 and for the three and six months ended June 30, 2007 and 2006. All amounts are stated in Canadian dollars unless otherwise specified. All references to GAAP refer to Canadian generally accepted accounting principles. All note references relate to the notes included with the consolidated financial statements. In accordance with Canadian practice revenues are reported on a gross basis, before deduction of crown and other royalties, unless otherwise stated. Oil and natural gas reserves and production are presented on a company interest basis which is not a term defined or recognized under NI 51-101. Therefore, our company interest reserves may not be comparable to similar measures presented by other issuers. Where applicable, natural gas has been converted to barrels of oil equivalent (“BOE”) based on 6 Mcf:1 BOE. The BOE rate is based on an energy equivalent conversion method primarily applicable at the burner tip and does not represent a value equivalent at the wellhead. Use of BOE in isolation may be misleading. Certain prior year amounts have been restated to reflect current year presentation. The following MD&A contains forward-looking information and statements. We refer you to the end of the MD&A for our disclaimer on forward-looking statements and information. Non-GAAP Measures Throughout the MD&A we use the term “payout ratio” to analyze operating performance, leverage and liquidity.We calculate payout ratio by dividing cash distributions to unitholders (“cash distributions”) by cash flow from operating activities (“cash flow”), both of which appear on our consolidated statements of cash flows.The term “payout ratio” does not have a standardized meaning or definition as prescribed by GAAP and therefore may not be comparable with the calculation of similar measures by other entities. Refer to the Liquidity and Capital Resources section of the MD&A for further information on cash flow, cash distributions and payout ratio. Update on Canadian Government Announcement on Intention to Tax Trusts On June 22, 2007 Bill C-52, which contains legislative provisions to implement the proposals to tax publicly traded income trusts in Canada, was passed by the Senate, given Royal Assent and became law.As a result, our second quarter future income tax provision includes a future income tax expense of $78.1 million related to this legislation.This non-cash expense relates to temporary differences between the accounting and tax basis of the Fund’s assets and liabilities and has no immediate impact on cash flow. We are currently evaluating alternatives to determine the optimal structure for our unitholders. However, we see value in the four-year tax exempt period through 2010 as a distributing entity and would hesitate to make major structural changes during this period without compelling reasons which we do not currently foresee. Overview Page 5 Strong commodity prices helped deliver solid cash flow of $237.5 million for the quarter.As we expected, downtime from scheduled facility maintenance reduced our average daily production to 82,478 BOE/day.Operating costs for the quarter increased to $9.69/BOE due to lower production as well as increased field training costs and unexpected repairs and maintenance expenses. As a result of operating costs experienced to date, along with anticipated increases in electricity costs, we are increasing our annual operating cost guidance to approximately $9.00/BOE.On April 10, 2007 we acquired a 90% interest in the Kirby Oil Sands Partnership (“Kirby”) for consideration of $182.8 million, consisting of $128.1 million in cash and $54.7 million in equity.In a subsequent transaction on June 22, 2007 we acquired the remaining 10% interest for cash consideration of $20.3 million resulting in a total purchase price of $203.1 million.In conjunction with the acquisition, we closed an equity offering on April 10, 2007 consisting of 4.25 million trust units raising gross proceeds of $210.6 million. Results of Operations Production Production averaged 82,478 BOE/day during the second quarter of 2007, a decrease of 4% from 86,028 BOE/day during the first quarter of 2007. As expected, our production volumes were lower during the quarter given normal maintenance and turn-around activity which occurs during this time of year. For the three and six months ended June 30, 2007 production decreased by 4% and 2%, respectively, compared to the same periods in 2006.The majority of the decrease was due to natural reservoir declines, partially offset by additional production from our development capital program and our acquisition of gross-overriding royalty interests in the Jonah natural gas field in Wyoming (“Jonah”) that closed on January 31, 2007. Our average production during the second quarter was weighted 54% natural gas and 46% crude oil and natural gas liquids on a BOE basis.Average production volumes for the three and six months ended June 30, 2007 and 2006 are outlined below: Three months ended June 30, Six months ended June 30, Daily Production Volumes 2007 2006 % Change 2007 2006 % Change Natural gas (Mcf/day) 264,946 269,088 (2 )% 270,300 269,922 - % Crude oil (bbls/day) 34,178 36,388 (6 )% 34,869 36,122 (3 )% Natural gas liquids (bbls/day) 4,143 4,856 (15 )% 4,325 4,634 (7 )% Total daily sales (BOE/day) 82,478 86,092 (4 )% 84,244 85,743 (2 )% Based on our year-to-date results we are maintaining our annual production estimate of 85,000 BOE/day and 2007 exit rate of 86,000 BOE/day. Pricing The prices received for our natural gas and crude oil production directly impact our earnings, cash flow and financial condition. The following tables compare our average selling prices and benchmark price indices for the three and six months ended June 30, 2007 and June 30, 2006. Three months ended June 30, Six months ended June 30, Average Selling Price(1) 2007 2006 % Change 2007 2006 % Change Natural gas (per Mcf) $ 7.04 $ 6.22 13 % $ 7.13 $ 7.27 (2 )% Crude oil (per bbl) $ 61.93 $ 68.80 (10 )% $ 59.56 $ 62.09 (4 )% Natural gas liquids (per bbl) $ 53.34 $ 52.33 2 % $ 48.55 $ 51.50 (6 )% Per BOE $ 50.96 $ 51.50 (1 )% $ 50.00 $ 51.88 (4 )% (1) Net of oil and gas transportation costs, but before the effects of commodity derivative instruments. Page 6 Three months ended June 30, Six months ended June 30, Average Benchmark Pricing 2007 2006 % Change 2007 2006 % Change AECO natural gas - monthly index (CDN$/Mcf) $ 7.37 $ 6.27 18 % $ 7.42 $ 7.77 (5 )% AECO natural gas - daily index (CDN$/Mcf) $ 7.07 $ 6.01 18 % $ 7.23 $ 6.79 6 % NYMEX natural gas - monthly NX3 index (US$/Mcf) $ 7.56 $ 6.82 11 % $ 7.26 $ 7.95 (9 )% NYMEX natural gas - monthly NX3 index CDN$ equivalent (CDN$/Mcf) $ 8.31 $ 7.66 8 % $ 8.25 $ 9.03 (9 )% WTI crude oil (US$/bbl) $ 65.03 $ 70.70 (8 )% $ 61.65 $ 67.09 (8 )% WTI crude oil CDN$ equivalent (CDN$/bbl) $ 71.46 $ 79.44 (10 )% $ 70.06 $ 76.24 (8 )% US$/CDN$ exchange rate 0.91 0.89 2 % 0.88 0.88 - % We realized an average price on our natural gas of $7.04/Mcf (net of transportation) during the three months ended June 30, 2007 an increase of 13% from$6.22/Mcf for the same period in 2006.For the six months ended June 30, 2007 we realized a 2% decrease in our average price of $7.13/Mcf compared to the same period in 2006. We sellapproximately one third of our natural gasto aggregators, with the remainder soldundermonth and day AECO index contracts and NYMEX monthly index contracts.Although our realized average natural gas price fluctuates from month to month, it remains within the range of the movement of the benchmark indices as the volume of natural gas sold on each index can vary each month. Overall our 13% increase and 2% decrease for the three and six months ended June 30, 2007 compared to the same periods in 2006 are within the range of the combined changes experienced by the AECO and NYMEX indices. The average price we received for our crude oil during the three months ended June 30, 2007 decreased 10% to $61.93/bbl (net of transportation) from $68.80/bbl during the same period in 2006.Similarly, the West Texas Intermediate (“WTI”) crude oil benchmark price, after adjusting for the change in the US$ exchange rate, also decreased 10% from the corresponding period in 2006.For thesix months ended June 30, 2007, relative to the same period in 2006,our crude oil pricefell 4%, while the WTI crude oil benchmark price fell 8%. This difference was largely due to improved pricing differentials during the first half of2007 for our sour and heavy crude oil. While the Canadian dollar strengthened significantly against the U.S. dollar during the quarter, the average exchange rate, for both the three and six month periods in 2007was only moderately higher than for the comparable periods in 2006.As most of our crude oil and natural gas is priced in reference to U.S. dollar denominated benchmarks, this movement in the exchange rate reduced the Canadian dollar prices that we would have otherwise realized. The Canadian/U.S. dollar exchange rate at June 30, 2007 was 0.94 which is one of the highest levels in recent years.The forward market is forecasting the exchange rate to approximate par by the end of 2007 with marginal weakening in 2008. If the current strength in the Canadian dollar persists our future Canadian dollar revenues realized from our oil and gas production will be reduced.We expect every $0.01 change in the Canadian/U.S. dollar exchange rate to have a $0.10 annualized per trust unit impact on cash flow. Price Risk Management Natural gas pricesfell in the second quarter with risinglevels of inventory, aggressive drilling in the U.S.,and increased liquefied natural gas imports to North America. Although there remains some threat of increased hurricane activity this summer, unless there issustained heat in the U.S., there is potential for natural gas prices to remain depressed through the third quarter. With respect to crude oil prices, globaldemandcontinues to remain strong.Demand, combined withlower than expected non-OPEC production levels and geopolitical uncertainty, contributed to a steady climb in prices throughout the second quarter. We have developed a price risk management framework to respond to the volatile price environment in a prudent manner. Consideration is given to our overall financial position together with the economics of our development capital program and acquisitions. Consideration is also given to the upfront costs of our risk management program as we seek to limit our exposure to price downturns while maintaining participation should commodity prices increase. Given our price risk management framework, we entered into additional commodity contracts during the second quarter of 2007. Considering all of the financial contracts transacted as of July 25, 2007, we have protected a portion of our natural gas and crude oil sales for the period July 2007 through December 2008. We have also protected a portion of our exposure to rising electricity costs in the Alberta power market for the period July 2007 through September 2008. See Note 10 for a detailed list of our current price risk management positions. The following is a summary of the physical and financial contracts in place at July 25, 2007 as a percentage of our forecasted net production volumes: Page 7 Natural Gas (CDN$/Mcf) Crude Oil (US$/bbl) July 1, 2007- October 31, 2007 November 1, 2007 - March 31, 2008 April 1, 2008- October 31, 2008 July 1, 2007 - December 31, 2007 January 1, 2008 - December 31, 2008 Floor Protection Price (puts) $ 7.32 $ 8.54 $ 7.54 $ 68.93 $ 66.73 % (net of royalties) 32 % 11 % 3 % 33 % 12 % Fixed Price (swaps) $ 7.58 $ 8.81 $ 8.18 $ 66.24 $ 73.15 % (net of royalties) 13 % 3 % 2 % 8 % 5 % Upside Capped Price (calls) $ 9.07 $ 10.97 $ 9.50 $ - $ 83.13 % (net of royalties) 28 % 11 % 3 % - 12 % Based on weighted average price (before premiums), average annual production of 85,000 BOE/day and assuming a 19% royalty rate. Accounting for Price Risk Management During the second quarter of 2007, our commodity price risk management program generated cash losses of $1.1 million and non-cash gains of $19.1 million, compared to cash gains of $7.9 million and non-cash losses of $33.5 million during the first quarter of 2007.The change in cash costs is primarily due to the increase in the WTI crude oil benchmark price during the second quarter of 2007. The impact of lower forward natural gas prices on our natural gas floor protection at the end of the second quarter resulted in a non-cash gain.This was partially offset by the impact of higher forward crude oil prices at the end of the second quarter. Compared to the second quarter of 2006 our crude oil cash costs decreased by $15.7 million from $16.0 million and our natural gas cash costs increased by $0.2 million from $0.6 million. The decrease in crude oil cash costs is the result of the expiration of contracts that existed during the second quarter of 2006 that had ceiling prices between US$35.35/bbl and US$45.80/bbl on 4,500 bbls/day. At June 30, 2007 the fair value of our commodity derivative instruments, net of premiums, represents a gain of $9.2 million and is recorded on our balance sheet as a deferred financial asset. In comparison at March 31, 2007 the fair value of our commodity derivative instruments represented a loss of $9.9 million and was recorded on our balance sheet as a deferred financial credit. As the forward markets for natural gas and crude oil fluctuate, and new contracts are executed and existing contracts are realized, changes in fair value ($19.1 million during the second quarter of 2007) are reflected as a non-cash charge or increase to earnings. See Note 3 for details. The following table summarizes the effects of our commodity derivative instruments on income. Risk Management Costs Three months ended June 30, Three months ended June 30, ($ millions, except per unit amounts) 2007 2006 Cash losses: Crude oil $ 0.3 $ 0.10/bbl $ 16.0 $ 4.82/bbl Natural gas 0.8 $ 0.03/Mcf 0.6 $ 0.03/Mcf Total Cash losses $ 1.1 $ 0.15/BOE $ 16.6 $ 2.12/BOE Non-cash (gains)/losses: Change in fair value -financial contracts $ (19.1 ) $ (2.54)/BOE $ (22.2 ) $ (2.84)/BOE Amortization of deferred financial assets - $ - /BOE 18.4 $ 2.35/BOE Total Non-cash (gains) $ (19.1 ) $ (2.54)/BOE $ (3.8 ) $ (0.48)/BOE Total (gains)/ losses $ (18.0 ) $ (2.39)/BOE $ 12.8 $ 1.64/BOE Risk Management Costs Six months ended June 30, Six months ended June 30, ($ millions, except per unit amounts) 2007 2006 Cash (gains)/losses: Crude oil $ (8.1 ) $ (1.28)/bbl $ 28.9 $ 4.41/bbl Natural gas 1.3 $ 0.03/Mcf 10.6 $ 0.22/Mcf Total Cash (gains)/losses $ (6.8 ) $ (0.45)/BOE $ 39.5 $ 2.54/BOE Non-cash (gains)/losses: Change in fair value -financial contracts $ 14.4 $ 0.95/BOE $ (62.5 ) $ (4.03)/BOE Amortization of deferred financial assets - $ -/BOE 36.7 $ 2.37/BOE Total Non-cash losses/(gains) $ 14.4 $ 0.95/BOE $ (25.8 ) $ (1.66)/BOE Total losses $ 7.6 $ 0.50/BOE $ 13.7 $ 0.88/BOE Page 8 Revenues Crude oil and natural gas revenues during the second quarter of 2007 were comparable with the first quarter of 2007 as improved crude oil prices offset the impact of lower production and natural gas prices. Crude oil and natural gas revenues for the three months ended June 30, 2007 were $382.5 million ($387.9 million, net of $5.4 million transportation) compared to $403.5 million ($409.1 million, net of $5.6 million transportation) for the same period in 2006.For the six months ended June 30, 2007 revenues were $762.5 million ($773.8 million, net of $11.3 million transportation) compared to $805.2 million ($816.9 million, net of $11.7 million transportation) during the same period in 2006. The decrease in revenues of $21.0 million or 5% for the three months ended June 30, 2007 compared to the same period in 2006 was due to lower production and crude oil prices, offset by increased natural gas prices.The decrease in revenues of $42.7 million or 5% for the six months ended June 30, 2007 compared to the same period in 2006 was due to decreased production along with slightly lower commodity prices. The following table summarizes the changes in sales revenue: Analysis of Sales Revenue (1) ($ millions) Crude Oil NGLs Natural Gas Total Quarter ended June 30, 2006 $ 227.8 $ 23.1 $ 152.6 $ 403.5 Price variance(1) (21.3 ) 0.4 19.5 (1.4 ) Volume variance (13.9 ) (3.4 ) (2.3 ) (19.6 ) Quarter ended June 30, 2007 $ 192.6 $ 20.1 $ 169.8 $ 382.5 ($ millions) Crude Oil NGLs Natural Gas Total Year-to-date ended June 30, 2006 $ 406.0 $ 43.2 $ 356.0 $ 805.2 Price variance(1) (16.0 ) (2.3 ) (7.9 ) (26.2 ) Volume variance (14.1 ) (2.9 ) 0.5 (16.5 ) Year-to-date ended June 30, 2007 $ 375.9 $ 38.0 $ 348.6 $ 762.5 (1)Net of oil and gas transportation costs, but before the effects of commodity derivative instruments. Other Income Other income for the three and six months ended June 30, 2007 was $0.3 million and $14.4 million, respectively compared to $0.2 million and $1.3 million for the same periods in 2006.During the first quarter of 2007 we sold certain marketable securities which resulted in a gain of $14.1 million.These marketable securities were historically recorded in other current assets at a cost of $2.4 million. Royalties Royalties are paid to various government entities and other land and mineral rights owners.For the three and six months ended June 30, 2007 royalties were $72.2 million and $143.8 million, respectively, both approximately 19% of oil and gas sales, net of transportation.For the three and six months ended June 30, 2006 royalties were $78.0 million and $159.4 million, approximately 19% and 20% of oil and gas sales, net of transportation, respectively.Decreases in royalties for the three and six months ended June 30, 2007 of $5.8 million and $15.6 million, respectively, compared to the same periods in 2006 were the result of slightly lower, weighted average commodity prices. For 2007 we expect royalties to be approximately 19% of oil and gas sales, net of transportation costs.The Alberta government is currently conducting a review of the oil and gas royalty regime which may impact royalties in the future.Alberta Crown royalties represented approximately 45% of total royalties incurred during the first half of 2007. Page 9 Operating Expenses Operating expenses during the second quarter of 2007 were $9.69/BOE or 14% higher than the first quarter of 2007. This increase was due to lower production resulting from scheduled maintenance and the incremental expenditures associated with these turn-around activities. Operating expenses for the three months ended June 30, 2007 were $72.8 million or $9.69/BOE compared to $65.1 million or $8.31/BOE for the second quarter of 2006. For the six months ended June 30, 2007 operating costs were $138.8 million or $9.10/BOE compared to $123.3 million or $7.94/BOE for the same period in 2006.These increases resulted from unexpected incremental repairs and maintenance, supplies and labour, and well servicing expenses at our non-operated Mitsue and operated Gleneath and Giltedge areas.A field training initiative directed at optimizing production and reducing the time required to bring new wells on stream also contributed to the cost increase.We expect many of these costs to moderate over the remainder of the year. As a result of the costs incurred to date and increased electricity costs expected in the second half of 2007, we are revising our annual operating cost guidance from $8.45/BOE to approximately $9.00/BOE. General and Administrative Expenses General and administrative (“G&A”) expenses for the second quarter of 2007 were 3% lower than the first quarter of 2007. G&A expenses for the three months ended June 30, 2007 were $16.7 million or $2.22/BOE compared to $14.6 million or $1.86/BOE for the second quarter of 2006. G&A expenses totaled $33.8 million or $2.21/BOE for the six months ended June 30, 2007 compared to $27.9 million or $1.80/BOE for the same period in 2006.As expected, G&A increased over the prior year mainly due to overall compensation costs associated with retaining experienced staff. Costs to date in 2007 are in line with our expectations. For the three and six months ended June 30, 2007 our G&A expenses included non-cash charges of $2.1 million or $0.28/BOE and $4.2 million or $0.28/BOE respectively compared to $1.3 million or $0.17/BOE and $2.5 million or $0.16/BOE for the same periods in 2006. These amounts relate solely to our trust unit rights incentive plan and are determined using a binomial lattice option-pricing model. The volatility of our trust unit price combined with the increased number of rights outstanding associated with additional employees have increased the non-cash cost of the plan. The following table summarizes the cash and non-cash expenses recorded in G&A: General and Administrative Costs Three months ended June 30, Six months ended June 30, ($ millions) 2007 2006 2007 2006 Cash $ 14.6 $ 13.3 $ 29.6 $ 25.4 Non-cash trust unit rights incentive plan 2.1 1.3 4.2 2.5 Total G&A $ 16.7 $ 14.6 $ 33.8 $ 27.9 (Per BOE) Cash $ 1.94 $ 1.69 $ 1.93 $ 1.64 Non-cash trust unit rights incentive plan 0.28 0.17 0.28 0.16 Total G&A $ 2.22 $ 1.86 $ 2.21 $ 1.80 We are maintaining our guidance for G&A expenses at $2.40/BOE, including non-cash G&A costs of approximately $0.30/BOE. Interest Expense Interest expense in the second quarter of 2007 was $3.7 million or 46% higher than the first quarter of 2007 due to changes in non-cash charges.The first quarter of 2007 included a non-cash gain of $1.6 million while the second quarter of 2007 included a non-cash loss of $2.1 million. These non-cash amounts result from the mark-to-market change on our interest rate swaps and the interest component on our cross currency interest rate swap (“CCIRS”) as well as the amortization of the premium on our US$175 million senior unsecured notes. After consideration of these non-cash items, interest expense for the second quarter of 2007 was comparable to the first quarter of 2007. Interest expense increased to $11.8 million for the second quarter of 2007 from $7.1 million during the same period in 2006. Interest expense increased to $20.0 million for the six months ended June 30, 2007 from $15.0 million during the same period in 2006. These increases are due to higher average indebtedness and interest rates during 2007 combined with the non-cash losses recorded during the three and six months ended June 30, 2007 of $2.1 million and $0.5 million respectively. Page 10 The following table summarizes the cash and non-cash interest expense recorded. Interest Expense Three months ended June 30, Six months ended June 30, ($ millions) 2007 2006 2007 2006 Cash $ 9.7 $ 7.1 $ 19.5 $ 15.0 Non-cash 2.1 - 0.5 - Total Interest Expense $ 11.8 $ 7.1 $ 20.0 $ 15.0 At June 30, 2007 20% of our debt was based on fixed interest rates while 80% had floating interest rates. Capital Expenditures We spent $80.4 million and $190.4 million on development drilling and facilities for the three and six months ended June 30, 2007, respectively, compared to $107.7 million and $236.4 million during the same periods in 2006.We achieved a 100% success rate with our second quarter drilling program as 35.7 net wells were drilled.Year-to-date, 75.4 net wells were drilled compared to 159 in 2006. Development in 2007 continues to focus primarily on Sleeping Giant Bakken oil and crude oil waterfloods. Despite the reduction in the total number of wells drilled in 2007 compared to 2006, our capital spending is in line with our expectations as the costs associated with drilling oil wells are higher than those for shallow natural gas. Property acquisitions were $204.0 million and $267.4 million for the three and six months ended June 30, 2007, compared to $12.2 million and $42.2 million for the same periods in 2006. On April 10, 2007 we acquired the initial 90% of Kirby for $182.8 million and subsequently on June 22, 2007 we acquired the remaining 10% of Kirby for $20.3 million. The total combined consideration for 100% of Kirby amounted to $203.1 million. During the first quarter of 2007 we acquired Jonah for total consideration of approximately $61 million. Property dispositions were $5.5 million for both the three and six months ended June 30, 2007 compared to $1.1 million and $20.8 million for the same periods in 2006. The majority of the $20.8 million divestment in 2006 related to the sale of a 1% interest in the Joslyn project. Total net capital expenditures for 2007 and 2006 are outlined below. Three months ended June 30, Six months ended June 30, Capital Expenditures ($ millions) 2007 2006 2007 2006 Development expenditures $ 69.4 $ 90.3 $ 160.2 $ 188.0 Plant and facilities 11.0 17.4 30.2 48.4 Development Capital 80.4 107.7 190.4 236.4 Office 1.6 0.5 3.0 1.3 Sub-total 82.0 108.2 193.4 237.7 Acquisitions of oil and gas properties(1) 204.0 12.2 267.4 42.2 Dispositions of oil and gas properties(1) (5.5 ) (1.1 ) (5.5 ) (20.8 ) Total Net Capital Expenditures $ 280.5 $ 119.3 $ 455.3 $ 259.1 Total Capital Expenditures financed with cash flow $ 74.9 $ 44.1 $ 110.4 $ 83.1 Total Capital Expenditures financed with debt and equity 205.6 75.2 344.9 195.5 Total non-cash consideration for 1% sale of Joslyn project - - - (19.5 ) Total Net Capital Expenditures $ 280.5 $ 119.3 $ 455.3 $ 259.1 (1) Net of post-closing adjustments. We are maintaining our 2007 annual guidance of $415 million for development capital spending and are reallocating $10 million from our Canadian capital budget to our U.S. Bakken oil property for the second half of 2007. Page 11 Depletion, Depreciation, Amortization and Accretion (“DDA&A”) DDA&A of property, plant and equipment is recognized using the unit-of-production method based on proved reserves. For the three months ended June 30, 2007, DDA&A increased to $15.58/BOE compared to $15.47/BOE during the corresponding period in 2006.For the six months ended June 30, 2007 DDA&A increased to $15.48/BOE compared to $15.00/BOE during the corresponding period in 2006. The increases in DDA&A per BOE are attributableto the continuinghigher cost of capital additions in recent years combined with a slightly greatershare of U.S. production which has a higher depletion rate per BOE. No impairment of the Fund’s assets existed at June 30, 2007 using year-end reserves updated for acquisitions, divestitures, production and management’s estimates of future prices. Asset Retirement Obligations The following chart compares the amortization of the asset retirement costs, accretion of the asset retirement obligation, and actual site restoration costs incurred. Three months ended June 30, Six months ended June 30, ($ millions) 2007 2006 2007 2006 Amortization of the asset retirement cost $ 3.3 $ 3.1 $ 6.7 $ 6.1 Accretion of the asset retirement obligation 1.6 1.6 3.3 3.1 Total Amortization and Accretion $ 4.9 $ 4.7 $ 10.0 $ 9.2 Asset Retirement Obligations Settled $ 3.8 $ 2.5 $ 7.1 $ 5.6 The timing of actual asset retirement costs will differ from the timing of amortization and accretion charges. Actual asset retirement costs will be incurred over the next 66 years with the majority between 2036 and 2045. For accounting purposes, the asset retirement cost is amortized using a unit-of-production method based on proved reserves before royalties while the asset retirement obligation accretes until the time the obligation is settled. Taxes Future Income Taxes Future income taxes arise from differences between the accounting and tax bases of assets and liabilities.A portion of the future income tax liability that is recorded on the balance sheet will be recovered through earnings before 2011. The balance will be realized when future income tax assets and liabilities are realized or settled. For the three months ended June 30, 2007 a future income tax expense of $71.0 million was recorded in income compared to a recovery of $44.8 million for the same period in 2006. For the six months ended June 30, 2007 a future income tax expense of $47.2 million was recorded in income compared to a future income tax recovery of $46.6 million during the same period in 2006. The changes in future income taxes for the quarter and year-to-date are attributed to the following: • During the second quarter of 2007, the Federal Government enacted a new tax on distributions from publicly traded income trusts and limited partnerships (specified investment flow-through entities, or “SIFTs”). The 31.5% SIFT tax will be applicable to the Fund effective January 1, 2011 provided that, until that time, the Fund complies with the “normal growth”guidelines regarding equity capital as outlined by the government. This tax rate change results in a future income tax expense of $78.1 million being recorded in the second quarter of 2007. • During the second quarter of 2007, the Federal Government also enacted a decrease in the corporate rate of tax from 19.0% to 18.5% effective January 1, 2011.The effect of this rate change is a future income tax recovery of $1.2 million recorded in the second quarter of 2007. • A future income tax recovery of $32.2 million was included in the second quarter of 2006 due to a reduction in the federal and provincial corporate tax rates enacted in that quarter. After consideration of the above items, the future income tax provisions were comparable between the periods. Page 12 Current Income Taxes In our current structure, payments are made between the operating entities and the Fund which ultimately transfers both income and future income tax liability to our unitholders.As a result, no cash income taxes have been paid by our Canadian operating entities. However, effective January 1, 2011 Enerplus will be subject to the SIFT tax at a rate of 31.5%. For the three and six months ended June 30, 2007 our U.S. operations incurred current income related taxes in the amounts of $3.2 million and $5.3 million respectively, compared to $6.1 million and $10.0 million during the same periods in 2006. The amount of current taxes recorded throughout the year is dependant upon the timing of both capital expenditures and repatriation of the funds to Canada. We continue to expect current income and withholding taxes to be approximately 15% of cash flow from U.S. operations in 2007 assuming all funds available after U.S. development capital spending are repatriated to Canada. Net Income Net income for the second quarter of 2007 was $40.1 million or $0.31 per trust unit compared to $146.0 million or $1.19 per trust unit for the second quarter of 2006. Net income for the six months ended June 30, 2007 was $148.0 million or $1.18 per trust unit compared to $273.3 million or $2.27 per trust unit for the same period in 2006.The decrease during the three and six months ended June 20, 2007 is due to increased future income tax expense as a result of the enactment of the SIFT tax, lower oil and gas sales, and increased operating and G&A costs, partially offset by lower royalties and reduced commodity derivative losses. Cash Flow from Operating Activities Cash flow for the three and six months ended June 30, 2007 was $237.5 million and $430.7 million respectively, compared to $198.4 million and $387.7 million for the three and six months ended June 30, 2006. These increases were primarily a result of movements in non-cash working capital between the periods. Selected Financial Results Three months ended June 30, 2007 Three months ended June 30, 2006 Per BOE of production (6:1) Operating Cash Flow(1) Non-Cash & Other Items Total Operating Cash Flow(1) Non-Cash & Other Items Total Production per day 82,478 86,092 Weighted average sales price (2) $ 50.96 $ - $ 50.96 $ 51.50 $ - $ 51.50 Royalties (9.63 ) - (9.63 ) (9.96 ) - (9.96 ) Commodity derivative instruments (0.15 ) 2.54 2.39 (2.12 ) 0.48 (1.64 ) Operating costs (9.80 ) 0.11 (9.69 ) (8.31 ) - (8.31 ) General and administrative (1.94 ) (0.28 ) (2.22 ) (1.69 ) (0.17 ) (1.86 ) Interest expense, net of interest (1.25 ) (0.29 ) (1.54 ) (0.88 ) - (0.88 ) Foreign exchange gain / (loss) (0.11 ) 0.64 0.53 (0.05 ) 0.36 0.31 Current income tax (0.43 ) - (0.43 ) (0.78 ) - (0.78 ) Restoration and abandonment cash costs (0.51 ) 0.51 - (0.32 ) 0.32 - Depletion, depreciation, amortization and accretion - (15.58 ) (15.58 ) - (15.47 ) (15.47 ) Future income tax (expense) / recovery - (9.45 ) (9.45 ) - 5.73 5.73 Gain on sale of marketable securities - Total per BOE $ 27.14 $ (21.80 ) $ 5.34 $ 27.39 $ (8.75 ) $ 18.64 (1) Cash Flow from Operating Activities before changes in non-cash working capital. (2)Net of oil and gas transportation costs, but before the effects of commodity derivative instruments. Page 13 Six months ended June 30, 2007 Six months ended June 30, 2006 Per BOE of production (6:1) Operating Cash Flow(1) Non-Cash & Other Items Total Operating Cash Flow(1) Non-Cash & Other Items Total Production per day 84,244 85,743 Weighted average sales price (2) $ 50.00 $ - $ 50.00 $ 51.88 $ - $ 51.88 Royalties (9.43 ) - (9.43 ) (10.27 ) - (10.27 ) Commodity derivative instruments 0.45 (0.95 ) (0.50 ) (2.54 ) 1.66 (0.88 ) Operating costs (9.16 ) 0.06 (9.10 ) (7.94 ) - (7.94 ) General and administrative (1.93 ) (0.28 ) (2.21 ) (1.64 ) (0.16 ) (1.80 ) Interest expense, net of interest (1.25 ) (0.03 ) (1.28 ) (0.88 ) - (0.88 ) Foreign exchange gain / (loss) (0.09 ) 0.32 0.23 (0.03 ) 0.18 0.15 Current income tax (0.35 ) - (0.35 ) (0.65 ) - (0.65 ) Restoration and abandonment cash costs (0.48 ) 0.48 - (0.36 ) 0.36 - Depletion, depreciation, amortization and accretion - (15.48 ) (15.48 ) - (15.00 ) (15.00 ) Future income tax (expense) / recovery - (3.10 ) (3.10 ) - 3.00 3.00 Gain on sale of marketable securities (3) - 0.92 0.92 - - - Total per BOE $ 27.76 $ (18.06 ) $ 9.70 $ 27.57 $ (9.96 ) $ 17.61 (1) Cash Flow from Operating Activities before changes in non-cash working capital. (2) Net of oil and gas transportation costs, but before the effects of commodity derivative instruments. (3) Gain on sale of marketable securities was a cash item however it is included in cash flow from investing activities not cash flow from operating activities. Selected Canadian and U.S. Financial Results The following tables provide a geographical analysis of key operating and financial results for the three and six months ended June 30, 2007 and 2006. Three months ended June 30, 2007 Three months ended June 30, 2006 (CDN$ millions, except per unit amounts) Canada U.S. Total Canada U.S. Total Daily Production Volumes Natural gas (Mcf/day) 254,122 10,824 264,946 263,265 5,823 269,088 Crude oil (bbls/day) 24,563 9,615 34,178 25,912 10,476 36,388 Natural gas liquids (bbls/day) 4,143 - 4,143 4,856 - 4,856 Total daily sales (BOE/day) 71,059 11,419 82,478 74,645 11,447 86,092 Pricing (1) Natural gas (per Mcf) $ 7.03 $ 7.37 $ 7.04 $ 6.17 $ 8.25 $ 6.22 Crude oil (per bbl) $ 59.59 $ 67.94 $ 61.93 $ 67.30 $ 72.50 $ 68.80 Natural gas liquids (per bbl) $ 53.34 $ - $ 53.34 $ 52.33 $ - $ 52.33 Capital Expenditures Development capital and office $ 49.1 $ 32.9 $ 82.0 $ 80.8 $ 27.4 $ 108.2 Acquisitions of oil and gas properties $ 204.5 $ (0.5 ) $ 204.0 $ 12.2 $ - $ 12.2 Dispositions of oil and gas properties $ (5.5 ) $ - $ (5.5 ) $ (1.1 ) $ - $ (1.1 ) Revenues Oil and gas sales (1) $ 315.8 $ 66.7 $ 382.5 $ 330.0 $ 73.5 $ 403.5 Royalties $ (58.9 ) $ (13.3 )(2) $ (72.2 ) $ (64.1 ) $ (13.9 )(2) $ (78.0 ) Commodity derivative instruments $ 18.0 $ - $ 18.0 $ (12.8 ) $ - $ (12.8 ) Expenses Operating $ 70.6 $ 2.2 $ 72.8 $ 63.4 $ 1.7 $ 65.1 General and administrative $ 14.9 $ 1.8 $ 16.7 $ 13.2 $ 1.4 $ 14.6 Depletion, depreciation,amortization and accretion $ 89.5 $ 27.4 $ 116.9 $ 92.4 $ 28.8 $ 121.2 Current income taxes $ - $ 3.2 $ 3.2 $ - $ 6.1 $ 6.1 (1)Net of oil and gas transportation costs, but before the effects of commodity derivative instruments. (2)Royalties include U.S. state production tax. Page 14 Six months ended June 30, 2007 Six months ended June 30, 2006 (CDN$ millions, except per unit amounts) Canada U.S. Total Canada U.S. Total Daily Production Volumes Natural gas (Mcf/day) 260,051 10,249 270,300 264,304 5,618 269,922 Crude oil (bbls/day) 24,946 9,923 34,869 26,124 9,998 36,122 Natural gas liquids (bbls/day) 4,325 - 4,325 4,634 - 4,634 Total daily sales (BOE/day) 72,613 11,631 84,244 74,809 10,934 85,743 Pricing (1) Natural gas (per Mcf) $ 7.12 $ 7.33 $ 7.13 $ 7.25 $ 8.42 $ 7.27 Crude oil (per bbl) $ 57.24 $ 65.41 $ 59.56 $ 59.47 $ 68.92 $ 62.09 Natural gas liquids (per bbl) $ 48.55 $ - $ 48.55 $ 51.50 $ - $ 51.50 Capital Expenditures Development capital and office $ 122.6 $ 70.8 $ 193.4 $ 182.8 $ 54.9 $ 237.7 Acquisitions of oil and gas properties $ 206.6 $ 60.8 $ 267.4 $ 27.6 $ 14.6 $ 42.2 Dispositions of oil and gas properties $ (5.5 ) $ - $ (5.5 ) $ (20.8 ) $ - $ (20.8 ) Revenues Oil and gas sales (1) $ 631.4 $ 131.1 $ 762.5 $ 671.9 $ 133.3 $ 805.2 Royalties $ (117.7 ) $ (26.1 )(2) $ (143.8 ) $ (134.1 ) $ (25.3 )(2) $ (159.4 ) Commodity derivative instruments $ (7.6 ) $ - $ (7.6 ) $ (13.7 ) $ - $ (13.7 ) Expenses Operating $ 134.5 $ 4.3 $ 138.8 $ 119.9 $ 3.4 $ 123.3 General and administrative $ 29.7 $ 4.1 $ 33.8 $ 25.7 $ 2.2 $ 27.9 Depletion, depreciation,amortization and accretion $ 181.0 $ 55.0 $ 236.0 $ 178.0 $ 54.7 $ 232.7 Current income taxes $ - $ 5.3 $ 5.3 $ - $ 10.0 $ 10.0 (1)Net of oil and gas transportation costs, but before the effects of commodity derivative instruments. (2)Royalties include U.S. state production tax. Quarterly Financial Information - 2005 to 2007 Oil and gas sales for the second quarter of 2007 were consistent with oil and gas sales for the first quarter of 2007. Overall oil and gas sales increased during 2005 due to increased crude oil production and higher commodity prices, but decreased throughout 2006 as a result of softening natural gas prices. Net income for the second quarter of 2007 was lower than net income for the first quarter of 2007 mainly due to an increased future income tax expense resulting from the enactment of the SIFT tax during the second quarter of 2007. Net income has been affected by fluctuating commodity prices and risk management costs, the fluctuating Canadian dollar, higher operating and G&A costs, changes in future income tax provisions as well as changes to accounting policies adopted during 2005 and 2007.Furthermore, changes in the fair value of our commodity derivative instruments along with changes in fair value of other financial instruments cause net income to fluctuate between quarters. Quarterly information is summarized in the following table: Net Income per trust unit Quarterly Financial Information ($ millions, except per trust unit amounts) Oil and Gas Sales(1) Net Income Basic Diluted 2007 Second Quarter $ 382.5 $ 40.1 $ 0.31 $ 0.31 First Quarter 380.0 107.9 0.88 0.87 2006 Fourth Quarter $ 369.5 $ 110.2 $ 0.90 $ 0.89 Third Quarter 398.0 161.3 1.31 1.31 Second Quarter 403.5 146.0 1.19 1.19 First Quarter 401.7 127.3 1.08 1.07 Total $ 1,572.7 $ 544.8 $ 4.48 $ 4.47 2005 Fourth Quarter $ 503.2 $ 150.9 $ 1.29 $ 1.28 Third Quarter 398.7 107.1 0.97 0.97 Second Quarter 320.0 108.8 1.04 1.04 First Quarter 301.8 65.2 0.63 0.62 Total $ 1,523.7 $ 432.0 $ 3.96 $ 3.95 (1)Net of oil and gas transportation costs, but before the effects of commodity derivative instruments. Page 15 Liquidity and Capital Resources Sustainability of our Distributions and Asset Base As an oil and gas trust we have a declining asset base and therefore rely on ongoing development activities and acquisitions to replace production and add additional reserves. Our future oil and natural gas production and reserves are highly dependent on our success in exploiting our asset base and acquiring additional reserves. To the extent we are unsuccessful in these activities our cash distributions could be reduced. Development activities and acquisitions may be funded internally by withholding a portion of cash flow or through external sources of capital such as debt or the issuance of equity. To the extent that we withhold cash flow to finance these activities, the amount of cash distributions may be reduced. Should external sources of capital become limited or unavailable, our ability to make the necessary development expenditures and acquisitions to maintain or expand our asset base may be impaired and ultimately reduce the amount of cash distributions. Distribution Policy The amount of cash distributions is proposed by management and approved by the Board of Directors. We continually assess distribution levels with respect to forecasted cash flows, debt levels and capital spending plans. The level of cash withheld has historically varied between 10% and 40% of annual cash flow from operating activities and is dependent upon numerous factors, the most significant of which are the prevailing commodity price environment, our current levels of production, debt obligations, our access to equity markets and funding requirements for our development capital program. At December 31, 2006 we changed our methodology for calculating payout ratio to cash distributions to unitholders divided by cash flow from operating activities (after changes in non-cash working capital) as presented on our Consolidated Statements of Cash Flows. As a result, fluctuations in non-cash changes in operating working capital will continue to impact our payout ratio from quarter to quarter. Although we intend to continue to make cash distributions to our unitholders, these distributions are not guaranteed. To the extent there is taxable income at the trust level determinedin accordance with theCanadian Income Tax Act, the distribution of that taxableincome is non-discretionary. Cash Flow from Operating Activities, Cash Distributions and Payout Ratio Cash flow from operating activities and cash distributions are reported on the Consolidated Statements of Cash Flows. During the second quarter of 2007 cash distributions of $162.6 million were funded entirely through cash flow of $237.5 million. Our payout ratio, which is calculated as cash distributions divided by cash flow, was 68% for the three months ended June 30, 2007 compared to 78% for the same period in 2006.For the six months ended June 30, 2007 our cash distributions were $320.3 million and were funded entirely through cash flow of $430.7 million. Our payout ratio for the six months ended June 30, 2007 was 74% compared to 79% for the six months ended June 30, 2006. After consideration of cash distributions, the balance of our second quarter cash flow of $74.9 million was used to fund 93% of our $80.4 million in development capital spending.The balance of our development capital expenditures and our property acquisitions (which primarily related to the Kirby acquisition), were financed through a combination of debt and a portion of the proceeds raised in our equity issue of $210.6 million which closed April 10, 2007. In aggregate, our 2007 second quarter cash distributions of $162.6 million and our development capital spending of $80.4 million totaled $243.0 million, or approximately 102% of our cash flow of $237.5 million. We rely on access to capital markets to the extent cash distributions and net capital expenditures exceed cash flow. Over the long term we would expect to support our distributions and capital expenditures with our cash flow; however, we would continue to fund acquisitions and growth through additional debt and equity. There will be years, especially when we are investing capital in opportunities that do not immediately generate cash flow (such as our Joslyn and Kirby oil sands projects) that this relationship will vary. In the oil and gas sector, because of the nature of reserve reporting, the natural reservoir declines and the risks involved in capital investment, it is not possible to distinguish between capital spent on maintaining productive capacity and capital spent on growth opportunities. Therefore we do not disclose maintenance capital separate from development capital spending. Page 16 For the three months ended June 30, 2007 our cash distributions exceeded our net income by $122.5 million (2006 - $8.3 million) however net income includes $167.4 million of non-cash items (2006 - $71.1 million) that do not impact our cash flow. For the six months ended June 20, 2007 our cash distributions exceeded our net income by $172.3 million (2006 - $31.3 million) which includes $296.5 million of non-cash items (2006 - $160.2 million) that do not impact our cash flow. Future income taxes can fluctuate from period to period as a result of changes in tax rates (such as the enactment of the SIFT tax during the second quarter of 2007), or changes in the royalty, interest and dividends from our operating subsidiaries paid to the Fund. In addition, other non-cash charges such as DDA&A are not a good proxy for the cost of maintaining our productive capacity as they are based on the historical costs of our PP&E and not the fair market value of replacing those assets within the context of the current commodity price environment. The level of investment in a given period may not be sufficient to replace productive capacity given the natural declines associated with oil and natural gas assets. In these instances a portion of the cash distributions paid to unitholders may represent a return of the unitholders’ capital. The following table compares cash distributions to cash flow and net income. Three months ended June 30, Six months ended June 30, ($ millions, except per unit amounts) 2007 2006 2007 2006 Cash flow from operating activities: $ 237.5 $ 198.4 $ 430.7 $ 387.7 Use of cash flow: Cash distributions $ 162.6 $ 154.3 $ 320.3 $ 304.6 Capital expenditures 74.9 44.1 110.4 83.1 $ 237.5 $ 198.4 $ 430.7 $ 387.7 Excess of cash flow over cash distributions $ 74.9 $ 44.1 $ 110.4 $ 83.1 Net income $ 40.1 $ 146.0 $ 148.0 $ 273.3 Shortfall of net income over cash distributions $ (122.5 ) $ (8.3 ) $ (172.3 ) $ (31.3 ) Cash distributions per weighted average trust unit $ 1.27 $ 1.26 $ 2.54 $ 2.53 Payout ratio (1) 68 % 78 % 74 % 79 % (1)Based on cash distributions divided by cash flow from operating activities. Long-Term Debt Long-term debt at June 30, 2007 which was comprised of $412.9 million of bank indebtedness and $247.1 million of senior unsecured notes, decreased to $660.0 million from $679.8 million at December 31, 2006.With the adoption of the financial instrument accounting standards (see Note 2) on January 1, 2007 we adjusted the carrying value of our US$175 million senior unsecured notes to fair value of $208.2 million from their previous carrying value of $268.3 million, a decrease of $60.1 million. Subsequent to this adoption entry, our total long term debt has increased by approximately $40.3 million from December 31, 2006. Increases in long-term debt resulting from the Jonah and Kirby acquisitions more than offset decreases resulting from the April 2007 equity issue and the foreign exchange impact of the strengthening Canadian dollar against the U.S. dollar on our U.S. denominated senior notes. We continue to maintain a conservative balance sheet with a long-term debt to trailing cash flow ratio of 0.7 times as demonstrated below: Financial Leverage and Coverage June 30, 2007 December 31, 2006 Long-term debt to trailing cash flow 0.7 x 0.8 x Cash flowto interest expense 24.4 x 26.8 x Long-term debt to long-term debt plus equity 19% 20% Long-term debt is measured net of cash. Cash flow and interest expense are 12-months trailing. There has been no change to our $850 million bank credit facility or our senior unsecured notes during the quarter. Payments with respect to the bank facilities, senior unsecured notes and other third party debt have priority over claims of and future distributions to the unitholders. Unitholders have no direct liability should cash flow be insufficient to repay this indebtedness. The agreements governing these bank facilities and senior unsecured notes stipulate that if we default or fail to comply with certain covenants, the ability of the Fund’s operating subsidiaries to make payments to the Fund and consequently the Fund’s ability to make distributions to the unitholders may be restricted. Page 17 At June 30, 2007 we are in compliance with our debt covenants, the most restrictive of which limits our long term debt to 3 times trailing cash flow reflecting acquisitions on a pro forma basis. Refer to “Debt of Enerplus” in our 2006 Annual Information Form for a detailed description of these covenants. Principal payments on Enerplus’ senior unsecured notes are required commencing in 2010 and 2011 and are more fully discussed in Note 7. We anticipate that we will continue to have adequate liquidity to fund planned development capital spending during 2007 through a combination of cash flow retained by the business and debt. A portion of our $415 million development capital budget for 2007 is discretionary and could be revised downward in the event of a commodity price downturn or similar economic event. Trust Unit Information We had 129,205,000 trust units outstanding at June 30, 2007 compared to 122,582,000 trust units at June 30, 2006 and 123,151,000 at December 31, 2006.The weighted average basic number of trust units outstanding for the six months ended June 30, 2007 was 125,849,000 (2006 - 120,311,000).At July 31, 2007 we had 129,359,000 trust units outstanding. For the three months ended June 30, 2007, 416,000 trust units (2006 - 350,000) were issued pursuant to the Trust Unit Monthly Distribution Reinvestment and Unit Purchase Plan (“DRIP”) and the trust unit rights plan.This resulted in $18.6 million (2006 - $14.6 million) of additional equity to the Fund.For the six months ended June 30, 2007, 699,000 trust units ($31.7 million additional equity) were issued pursuant to DRIP and the trust unit options and rights plans compared to 673,000 trust units ($28.0 million) during the same period in 2006.For further details see Note 9. On April 10, 2007, in conjunction with the acquisition of Kirby we issued 1,105,000 trust units as part of the purchase price consideration representing $54.8 million and also closed a public offering of 4,250,000 trust units for net proceeds of $199.6 million. Canadian and U.S. Taxpayers Enerplus estimates that approximately 95% of cash distributions paid to Canadian unitholders and 90% of cash distributions paid to U.S. unitholders will be taxable in 2007 and the remaining 5% and 10% respectively will be treated as a tax deferred return of capital. Actual taxable amounts may vary depending on actual distributions which are dependent upon production, commodity prices and cash flow experienced throughout the year. For U.S. taxpayers the taxable portion of cash distributions are considered to be a dividend for U.S. tax purposes. For most U.S. taxpayers this should be a “Qualified Dividend” eligible for the reduced tax rate. This preferential rate of tax for "Qualified Dividends" is set to expire at the end of 2010. On March 24, 2007, Bill 1672 was introduced into the U.S. House of Representatives which, if enacted as presented,would make dividends from Canadian income funds such as Enerplus ineligible for treatment as a "Qualified Dividend".The dividends would then become a "non-qualified dividend from aforeign corporation" subject to the normal rates of tax commencing with dividends received after the date of enactment. The proposed bill still requires the approval of the House of Representatives, the Senate and the President prior to it being enacted.Therefore, we are unable to determine when or even if the bill will become enacted as presented. In July 2007, Enerplus estimated its non-resident ownership to be approximately 70%. Recent Canadian Accounting Pronouncements CICA Section 3862 - Financial Instruments - Disclosures This standard requires entities to provide disclosures in their financial statements that enable users to evaluate the significance of financial instruments to the entity’s financial position and performance.It also requires that entities disclose the nature and extent of risks arising from financial instruments and how the entity manages those risks. This standard is effective for January 1, 2008 and will result in additional disclosures for ourfinancial instruments. Page 18 CICA Section 3863 - Financial Instruments - Presentation This standard establishes presentation guidelines for financial instruments and non-financial derivatives and deals with the classification of financial instruments, from the perspective of the issuer, between liabilities and equity, the classification of related interest, dividends, losses and gains, and the circumstances in which financial assets and financial liabilities are offset. This standard is effective for January 1, 2008 and should have a minimal impact on our reporting. CICA Section 1535 - Capital Disclosures This section details disclosures that must be made regarding an entity’s capital and how it is managed. The standard requires qualitative information about an entity’s objectives, policies and processes for managing capital and quantitative data about what the entity regards as capital.It requires disclosure of compliance with any capital requirements and consequences of any non-compliance. This standard is effective for January 1, 2008 and will result in additional disclosures around managing capital. Internal Controls and Procedures There were no changes in our internal control over financial reporting during the quarter ended June 30, 2007 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Additional Information Additional information relating to Enerplus Resources Fund, including the Fund’s Annual Information Form, is available under the Fund’s profile on the SEDAR website at www.sedar.com and at www.enerplus.com. Forward-Looking Statements and Information This management's discussion and analysis ("MD&A") contains certain forward-looking information and statements within the meaning of applicable securities laws. The use of any of the words "expect", "anticipate", "continue", "estimate", "objective", "ongoing", "may", "will", "project", "should", "believe", "plans", "intends" and similar expressions are intended to identify forward-looking information or statements. In particular, but without limiting the foregoing, this MD&A contains forward-looking information and statements pertaining to the following: the amount, timing and tax treatment of cash distributions to unitholders; future payout ratios; future tax treatment of income trusts such as the Fund; future structure of the Fund and its subsidiaries; the Fund’s tax pools; the volumes and estimated value of the Fund's oil and gas reserves and resources; the volume and product mix of the Fund's oil and gas production; future oil and natural gas prices and the Fund's commodity risk management programs; the amount of future asset retirement obligations; future liquidity and financial capacity; future results from operations, cost estimates and royalty rates; future development, exploration, and acquisition and development activities and related expenditures, including with respect to both our conventional and oil sands activities. The forward-looking information and statements contained in this MD&A reflect several material factors and expectations and assumptions of the Fund including, without limitation: that the Fund will continue to conduct its operations in a manner consistent with past operations; the general continuance of current industry conditions; the continuance of existing and in certain circumstances, proposed tax and royalty regimes; the accuracy of the estimates of the Fund's reserve volumes; and certain commodity price and other cost assumptions. The Fund believes the material factors, expectations and assumptions reflected in the forward-looking information and statements are reasonable but no assurance can be given that these factors, expectations and assumptions will prove to be correct. The forward-looking information and statements included in this MD&A are not guarantees of future performance and should not be unduly relied upon. Such information and statements involve known and unknown risks, uncertainties and other factors that may cause actual results or events to differ materially from those anticipated in such forward-looking information or statements including, without limitation: changes in commodity prices; unanticipated operating results or production declines; changes in tax or environmental laws or royalty rates; increased debt levels or debt service requirements; inaccurate estimation of the Fund's oil and gas reserves volumes; limited, unfavourable or no access to capital markets; increased costs; the impact of competitors; and certain other risks detailed from time to time in the Fund's public disclosure documents including, without limitation, those risks identified in this MD&A, our MD&A for the year ended December 31, 2006, and in the Fund's annual information form. Page 19 The forward-looking information and statements contained in this MD&A speak only as of the date of this MD&A, and none of the Fund or its subsidiaries assumes any obligation to publicly update or revise them to reflect new events or circumstances, except as may be required pursuant to applicable laws. Page 20 CONSOLIDATED BALANCE SHEETS (CDN$ thousands) (Unaudited) June 30, 2007 December 31, 2006 Assets Current assets Cash $ 2,050 $ 124 Accounts receivable 146,408 175,454 Deferred financial assets (Note 3) 12,664 23,612 Other current 2,875 6,715 163,997 205,905 Property, plant and equipment (Note 4) 3,891,161 3,726,097 Goodwill 206,358 221,578 Other assets 57,633 50,224 $ 4,319,149 $ 4,203,804 Liabilities Current liabilities Accounts payable $ 243,520 $ 284,286 Distributions payable to unitholders 54,272 51,723 Deferred financial credits (Note 3) 86,686 - 384,478 336,009 Long-term debt (Note 7) 659,995 679,774 Future income taxes 362,157 331,340 Asset retirement obligations (Note 6) 123,709 123,619 1,145,861 1,134,733 Equity Unitholders’ capital (Note 9) 4,003,318 3,713,126 Accumulated deficit (1,149,130 ) (971,085 ) Accumulated other comprehensive loss (Note 2) (65,378 ) (8,979 ) 2,788,810 2,733,062 $ 4,319,149 $ 4,203,804 CONSOLIDATED STATEMENTS OF ACCUMULATED DEFICIT Three months ended June 30, Six months ended June 30, (CDN$ thousands) (Unaudited) 2007 2006 2007 2006 Accumulated income, beginning of period $ 2,055,109 $ 1,535,470 $ 1,952,960 $ 1,408,178 Adjustment for adoption of financial instruments standards (Note 2) - - (5,724 ) - Revised Accumulated income, beginning of period 2,055,109 1,535,470 1,947,236 1,408,178 Net income 40,084 146,014 147,957 273,306 Accumulated income, end of period $ 2,095,193 $ 1,681,484 $ 2,095,193 $ 1,681,484 Accumulated cash distributions, beginning of period $ (3,081,716 ) $ (2,459,950 ) $ (2,924,045 ) $ (2,309,705 ) Cash distributions (162,607 ) (154,348 ) (320,278 ) (304,593 ) Accumulated cash distributions, end of period $ (3,244,323 ) $ (2,614,298 ) $ (3,244,323 ) $ (2,614,298 ) Accumulated deficit, end of period $ (1,149,130 ) $ (932,814 ) $ (1,149,130 ) $ (932,814 ) CONSOLIDATED STATEMENTS OF ACCUMULATED OTHER COMPREHENSIVE INCOME Three months ended June 30, Six months ended June 30, (CDN$ thousands) (Unaudited) 2007 2006 2007 2006 Balance, beginning of period $ (15,525 ) $ (12,509 ) $ (8,979 ) $ (15,568 ) Transition adjustments (Note 2): Cash flow hedges - - 660 - Available for sale marketable securities - - 14,252 - Other comprehensive loss (49,853 ) (26,708 ) (71,311 ) (23,649 ) Balance, end of period $ (65,378 ) $ (39,217 ) $ (65,378 ) $ (39,217 ) Page 21 CONSOLIDATED STATEMENTS OF INCOME Three months ended June 30, Six months ended June 30, (CDN$ thousands except per trust unit amounts) (Unaudited) 2007 2006 2007 2006 Revenues Oil and gas sales $ 387,926 $ 409,078 $ 773,797 $ 816,916 Royalties (72,214 ) (77,983 ) (143,762 ) (159,389 ) Commodity derivative instruments (Notes 3 and 10) 17,954 (12,837 ) (7,652 ) (13,732 ) Other income 272 222 14,432 1,290 333,938 318,480 636,815 645,085 Expenses Operating 72,756 65,106 138,786 123,271 General and administrative (Note 9) 16,660 14,560 33,770 27,865 Transportation 5,453 5,615 11,317 11,727 Interest on long-term debt 11,847 7,110 19,962 15,006 Foreign exchange gain (Note 8) (3,956 ) (2,408 ) (3,474 ) (2,254 ) Depletion, depreciation, amortization and accretion 116,909 121,183 236,000 232,734 219,669 211,166 436,361 408,349 Income before taxes 114,269 107,314 200,454 236,736 Current taxes 3,227 6,147 5,291 10,009 Future income tax expense / (recovery) 70,958 (44,847 ) 47,206 (46,579 ) Net Income $ 40,084 $ 146,014 $ 147,957 $ 273,306 Net income per trust unit Basic $ 0.31 $ 1.19 $ 1.18 $ 2.27 Diluted $ 0.31 $ 1.19 $ 1.18 $ 2.26 Weighted average number of trust units outstanding (thousands) Basic 128,361 122,379 125,849 120,311 Diluted 128,419 122,845 125,904 120,747 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three months ended June 30, Six months ended June 30, (CDN$ thousands) (Unaudited) 2007 2006 2007 2006 Net income $ 40,084 $ 146,014 $ 147,957 $ 273,306 Other comprehensive income / loss, net of tax: Unrealized gains/(losses) on marketable securities 2,502 - (654 ) - Realized gains on marketable securities included in netincome - - (11,654 ) - Gains and losses on derivatives designated as hedges in prior periods included in net income (176 ) - (380 ) - Change in cumulative translation adjustment (52,179 ) (26,708 ) (58,623 ) (23,649 ) Other comprehensive loss (49,853 ) (26,708 ) (71,311 ) (23,649 ) Comprehensive (loss) / income (Note 2) $ (9,769 ) $ 119,306 $ 76,646 $ 249,657 Page 22 CONSOLIDATED STATEMENTS OF CASH FLOWS Three months ended June 30, Six months ended June 30, (CDN$ thousands) (Unaudited) 2007 2006 2007 2006 Operating Activities Net income $ 40,084 $ 146,014 $ 147,957 $ 273,306 Non-cash items add/(deduct): Depletion, depreciation, amortization and accretion 116,909 121,183 236,000 232,734 Change in fair value of derivative instruments (Note 3) (1,394 ) (3,774 ) 33,453 (25,759 ) Unit based compensation (Note 9) 2,107 1,339 4,218 2,526 Foreign exchange on translation of senior notes (Note 8) (20,808 ) (2,813 ) (23,690 ) (2,748 ) Future income tax 70,958 (44,847 ) 47,206 (46,579 ) Amortization of senior notes premium (159 ) - (328 ) - Reclassification adjustments from AOCI to net income (176 ) - (380 ) - Gain on sale of marketable securities - - (14,055 ) - Asset retirement costs incurred (Note 6) (3,803 ) (2,521 ) (7,117 ) (5,584 ) 203,718 214,581 423,264 427,896 Decrease/(Increase) in non-cash working capital 33,764 (16,177 ) 7,399 (40,211 ) Cash flow from operating activities 237,482 198,404 430,663 387,685 Financing Activities Issue of trust units, net of issue costs (Note 9) 218,204 14,564 231,224 268,244 Cash distributions to unitholders (162,607 ) (154,348 ) (320,278 ) (304,593 ) (Decrease)/Increase in bank credit facilities (35,992 ) 80,255 64,350 (52,599 ) Decrease in non-cash financing working capital 180 131 2,549 2,131 Cash flow from financing activities 19,785 (59,398 ) (22,155 ) (86,817 ) Investing Activities Capital expenditures (82,000 ) (108,133 ) (193,354 ) (237,693 ) Property acquisitions (149,266 ) (12,230 ) (212,644 ) (42,257 ) Property dispositions (1,107 ) 1,089 (1,152 ) 1,278 Proceeds on sale of marketable securities - - 16,467 - Increase in non-cash investing working capital (20,627 ) (19,076 ) (14,497 ) (30,509 ) Cash flow from investing activities (253,000 ) (138,350 ) (405,180 ) (309,181 ) Effect of exchange rate changes on cash (2,311 ) (1,269 ) (1,402 ) (1,128 ) Change in cash 1,956 (613 ) 1,926 (9,441 ) Cash, beginning of period 94 1,265 124 10,093 Cash, end of period $ 2,050 $ 652 $ 2,050 $ 652 Supplementary Cash Flow Information Cash income taxes paid $ 4,005 $ 3,516 $ 7,246 $ 3,770 Cash interest paid $ 14,644 $ 10,238 $ 20,730 $ 14,761 Page 23 ENERPLUS RESOURCES FUND NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in thousands of Canadian dollars and thousands of units except per unit amounts) (Unaudited) 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The interim consolidated financial statements of Enerplus Resources Fund (“Enerplus” or the “Fund”) have been prepared by management following the same accounting policies and methods of computation as the consolidated financial statements for the fiscal year ended December 31, 2006, except as identified in Note 2. The note disclosure requirements for annual statements provide additional disclosure to that required for these interim statements. Accordingly, these interim statements should be read in conjunction with the Fund’s consolidated financial statements for the year ended December 31, 2006. The disclosures provided below are incremental to those included in the 2006 annual consolidated financial statements of the Fund. 2.CHANGES IN ACCOUNTING POLICIES Financial Instruments Effective January 1, 2007, the Fund adopted three new accounting standards that were issued by the Canadian Institute of Chartered Accountants (“CICA”): Handbook Section 1530, Comprehensive Income, Handbook Section 3855, Financial Instruments - Recognition and Measurement, and Handbook Section 3865, Hedges. These standards were adopted prospectively pursuant to their respective adoption provisions, and therefore there is no effect on prior periods. Comprehensive Income CICA Handbook Section 1530 introduces comprehensive income, which consists of net income and other comprehensive income (“OCI”). OCI represents changes in equity during a period arising from transactions and other events with non-owner sources and includes unrealized gains and losses on marketable securities classified as available-for-sale along with unrealized foreign currency translation gains or losses arising from self-sustaining foreign operations, among other things. The Consolidated Statements of Comprehensive Income include a calculation of comprehensive income, while the cumulative changes in OCI are included in the Statements of Accumulated Other Comprehensive Income (AOCI). Financial Instruments - Recognition and Measurement CICA Handbook Section 3855 establishes the criteria for recognizing and measuring financial assets, financial liabilities and non-financial derivatives. Under this standard, all financial instruments are required to be measured at fair value on recognition except for certain related party transactions. Measurement in subsequent periods depends on whether the financial instrument has been classified as held-for-trading, available-for-sale, held-to-maturity, loans and receivables, or other financial liabilities. Financial assets and financial liabilities classified as held-for-trading are measured at fair value with changes in fair value recognized in net income. Financial assets classified as loans and receivables along with financial liabilities classified as other liabilities are measured at amortized cost using the effective interest rate method. Financial assets classified as available-for-sale are measured at fair value with changes in fair value recognized in OCI. Investments in equity instruments classified as available-for-sale that do not have a quoted price in an active market are measured at cost. Transaction costs or fees attributable to the acquisition, issue, or disposal of a financial asset or liability are expensed immediately to net income. Derivative instruments are recorded on the consolidated balance sheets at fair value, including those derivatives that are embedded in financial or non-financial contracts that are not closely related to the host contracts. Changes in the fair values of derivative instruments are recognized in net income with the exception of derivatives that are designated as effective cash flow hedges.Refer to the Hedges section for further detail. Page 24 Hedges CICA Handbook Section 3865 specifies the criteria and method of accounting for each of the designated hedging strategies. When hedge accounting is discontinued for a cash flow hedge, the amounts previously recognized in AOCI are reclassified to net income over the remaining term of the hedged item. When hedge accounting is discontinued for a fair value hedge, the carrying value of the hedged item is no longer adjusted. Any difference between the carrying value and the face value or principal amount of the hedged item is amortized to net income over the remaining term of the original hedging relationship using the effective interest method. Impact upon Adoption of Sections 1530, 3855 and 3865 As a result of the adoption of these standards on January 1, 2007 the Fund elected to stop designating its interest rate and electricity swaps as cash flow hedges and recorded these items on the consolidated balance sheet at their fair values with the offset recorded to opening accumulated other comprehensive income. In addition, the Fund elected to stop designating its cross currency and interest rate swap (“CCIRS”) as a fair value hedge and recorded the CCIRS on the consolidated balance sheet at fair value with the offset recorded to opening accumulated deficit. In conjunction, the underlying US$175,000,000 senior unsecured notes were recorded at fair value with the offset recorded to opening accumulated deficit. The Fund’s investments in marketable securities have been classified as available-for-sale and were therefore recorded on the consolidated balance sheet at fair value with the offset recorded to opening AOCI. Deferred charges of $1,523,000 associated with issuance of the senior unsecured notes were recorded to the opening accumulated deficit. Amounts previously recorded in the cumulative translation adjustment were reclassified into opening AOCI.Our prior year comparative statements have been restated to reflect this change. The Fund has recorded the following transition adjustments as of January 1, 2007 in the Consolidated Financial Statements: (a) an increase of $1,494,000 to deferred financial assets to record the electricity swaps at fair value; (b) an increase to other current assets of $14,493,000 to record publicly traded marketable securities at fair value; (c) an increase of $1,708,000 to other assets, consisting of $3,231,000 to record publicly traded marketable securities at fair value less $1,523,000 to write-off the deferred charges associated with the issuance of the senior unsecured notes; (d) an increase of $65,675,000 to deferred financial credits to record the CCIRS and interest rates swaps at fair value; (e) a decrease to long-term debt of $60,111,000 to record the US$175,000,000 senior unsecured note at fair value; (f) an increase to future income taxes of $ 2,943,000 to reflect the tax impact of the adoption entries; (g) an increase of $5,724,000, net of taxes, to the opening accumulated deficit; (h) recognition in AOCI of $14,912,000, net of taxes, related to the net gains on marketable securities classified as available-for-sale along with the fair value of the interest rate and power swaps formerly designated as cash flow hedges. In addition, the Fund reclassified to AOCI $8,979,000 of net unrealized foreign currency losses that were previously presented as a separate item in equity. These transition adjustments are summarized below. Impact of transition adjustment on selected consolidated balance sheets line items: (CDN$ thousands) Transition adjustment as at January 1, 2007 Deferred financial assets $ 1,494 Other current assets 14,493 Other assets 1,708 Deferred credits 65,675 Long-term debt (60,111 ) Future income taxes 2,943 Accumulated deficit (5,724 ) Cumulative translation adjustment 8,979 Accumulated other comprehensive income 5,933 As a result of these changes, net income decreased by $956,000 ($1,347,000 before future income taxes of $391,000) and $89,000 ($126,000 before future income taxes of $37,000) for the three and six months ended June 30, 2007 respectively.Both the basic and diluted net income per trust unit calculations for the three months ended June 30, 2007 decreased by $0.01 and were unchanged for the six months ended June 30, 2007. Page 25 3.DEFERRED FINANCIAL ASSETS AND CREDITS The deferred financial assets and credits result from recording our derivative financial instruments at fair value. The deferred financial asset relating to crude oil and natural gas instruments of $9,182,000 at June 30, 2007 consists of the fair value of the financial instruments of $22,749,000 less the related deferred premiums of $13,567,000. ($ thousands) Interest Rate Swap Cross Currency Interest Rate Swaps Electricity Swaps Commodity Derivative Instruments Total Deferred financial assets/(credits) as at December 31, 2006 $ - $ - $ - $ 23,612 $ 23,612 Adoption of financial instruments standards (1) (673 ) (65,002 ) 1,494 - (64,181 ) Change in fair value asset/(credits) 2,100 (2) (21,684 )(3) 561 (4) (14,430 )(5) (33,453 ) Deferred financial assets/(credits) as at June 30, 2007 $ 1,427 $ (86,686 ) $ 2,055 $ 9,182 $ (74,022 ) (1)
